        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 1 of 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  MATTEL, INC.

                                     Plaintiff,      Civil Action No.: 18-cv-11647
                   v.
                                                                    ANSWER
  Shenzen Meiya Display Co. Ltd. et. al,

                                     Defendants.



       Defendant, Shenzen Meiya Display Co. Ltd. (“Defendant” or “Meiya”), by and

through its undersigned attorneys, Garson, Ségal Steinmetz, Fladgate LLP, answers

Plaintiff, Mattel, Inc.’s (“Plaintiff” or “Mattel”) Complaint as follows:

                                     JURISDICTION

       1.!    Paragraph 1 states a legal conclusion which does not call for a response.

       2.!    Paragraph 2 states a legal conclusion which does not call for a response.

              a.! To the extent the allegations of this Paragraph are made against Meiya,

                  they are denied. To the extent the allegations of this Paragraph do not

                  involve Meiya, Meiya lacks sufficient knowledge to form a belief as to

                  their truth.

              b.! To the extent the allegations of this Paragraph are made against Meiya,

                  they are denied. To the extent the allegations of this Paragraph do not

                  involve Meiya, Meiya lacks sufficient knowledge to form a belief as to

                  their truth.

              c.! To the extent the allegations of this Paragraph are made against Meiya,

                  they are denied. To the extent the allegations of this Paragraph do not
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 2 of 37



                 involve Meiya, Meiya lacks sufficient knowledge to form a belief as to

                 their truth.

              d.! To the extent the allegations of this Paragraph are made against Meiya,

                 they are denied. To the extent the allegations of this Paragraph do not

                 involve Meiya, Meiya lacks sufficient knowledge to form a belief as to

                 their truth.

              e.! To the extent the allegations of this Paragraph are made against Meiya,

                 they are denied. To the extent the allegations of this Paragraph do not

                 involve Meiya, Meiya lacks sufficient knowledge to form a belief as to

                 their truth.

              f.! To the extent the allegations of this Paragraph are made against Meiya,

                 they are denied. To the extent the allegations of this Paragraph do not

                 involve Meiya, Meiya lacks sufficient knowledge to form a belief as to

                 their truth.

       3.!    Paragraph 3 states a legal conclusion which does not call for a response.

                                        PARTIES

       4.!    To the extent the allegations Paragraph 4 do not involve Meiya, Meiya lacks

sufficient knowledge to form a belief as to their truth.

       5.!    To the extent the allegations Paragraph 5 do not involve Meiya, Meiya lacks

sufficient knowledge to form a belief as to their truth.

       6.!    To the extent the allegations Paragraph 6 do not involve Meiya, Meiya lacks

sufficient knowledge to form a belief as to their truth.




                                             2
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 3 of 37



       7.!    To the extent the allegations Paragraph 7 do not involve Meiya, Meiya lacks

sufficient knowledge to form a belief as to their truth.

       8.!    To the extent the allegations Paragraph 8 do not involve Meiya, Meiya lacks

sufficient knowledge to form a belief as to their truth.

       9.!    To the extent the allegations Paragraph 9 do not involve Meiya, Meiya lacks

sufficient knowledge to form a belief as to their truth.

       10.!   To the extent the allegations Paragraph 10 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       11.!   To the extent the allegations Paragraph 11 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       12.!   To the extent the allegations Paragraph 12 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       13.!   To the extent the allegations Paragraph 13 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       14.!   To the extent the allegations Paragraph 14 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       15.!   To the extent the allegations Paragraph 15 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       16.!   To the extent the allegations Paragraph 16 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       17.!   To the extent the allegations Paragraph 17 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             3
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 4 of 37



       18.!   To the extent the allegations Paragraph 18 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       19.!   To the extent the allegations Paragraph 19 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       20.!   To the extent the allegations Paragraph 20 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       21.!   To the extent the allegations Paragraph 21 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       22.!   To the extent the allegations Paragraph 22 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       23.!   To the extent the allegations Paragraph 23 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       24.!   To the extent the allegations Paragraph 24 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       25.!   To the extent the allegations Paragraph 25 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       26.!   To the extent the allegations Paragraph 26 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       27.!   To the extent the allegations Paragraph 27 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       28.!   To the extent the allegations Paragraph 28 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             4
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 5 of 37



       29.!   To the extent the allegations Paragraph 29 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       30.!   To the extent the allegations Paragraph 30 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       31.!   To the extent the allegations Paragraph 31 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       32.!   To the extent the allegations Paragraph 32 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       33.!   To the extent the allegations Paragraph 33 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       34.!   To the extent the allegations Paragraph 34 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       35.!   To the extent the allegations Paragraph 35 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       36.!   To the extent the allegations Paragraph 36 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       37.!   To the extent the allegations Paragraph 37 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       38.!   To the extent the allegations Paragraph 38 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       39.!   To the extent the allegations Paragraph 39 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             5
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 6 of 37



       40.!   To the extent the allegations Paragraph 40 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       41.!   To the extent the allegations Paragraph 41 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       42.!   To the extent the allegations Paragraph 42 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       43.!   To the extent the allegations Paragraph 43 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       44.!   To the extent the allegations Paragraph 44 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       45.!   To the extent the allegations Paragraph 45 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       46.!   To the extent the allegations Paragraph 46 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       47.!   To the extent the allegations Paragraph 47 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       48.!   To the extent the allegations Paragraph 48 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       49.!   To the extent the allegations Paragraph 49 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       50.!   To the extent the allegations Paragraph 50 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             6
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 7 of 37



       51.!   To the extent the allegations Paragraph 51 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       52.!   To the extent the allegations Paragraph 52 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       53.!   To the extent the allegations Paragraph 53 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       54.!   To the extent the allegations Paragraph 54 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       55.!   To the extent the allegations Paragraph 55 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       56.!   To the extent the allegations Paragraph 56 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       57.!   To the extent the allegations Paragraph 57 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       58.!   To the extent the allegations Paragraph 58 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       59.!   To the extent the allegations Paragraph 59 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       60.!   To the extent the allegations Paragraph 60 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       61.!   To the extent the allegations Paragraph 61 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             7
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 8 of 37



       62.!   To the extent the allegations Paragraph 62 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       63.!   To the extent the allegations Paragraph 63 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       64.!   To the extent the allegations Paragraph 64 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       65.!   To the extent the allegations Paragraph 65 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       66.!   To the extent the allegations Paragraph 66 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       67.!   To the extent the allegations Paragraph 67 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       68.!   To the extent the allegations Paragraph 68 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       69.!   To the extent the allegations Paragraph 69 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       70.!   To the extent the allegations Paragraph 70 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       71.!   To the extent the allegations Paragraph 71 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       72.!   To the extent the allegations Paragraph 72 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             8
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 9 of 37



       73.!   To the extent the allegations Paragraph 73 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       74.!   To the extent the allegations Paragraph 74 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       75.!   To the extent the allegations Paragraph 75 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       76.!   To the extent the allegations Paragraph 76 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       77.!   To the extent the allegations Paragraph 77 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       78.!   To the extent the allegations Paragraph 78 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       79.!   To the extent the allegations Paragraph 79 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       80.!   To the extent the allegations Paragraph 80 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       81.!   To the extent the allegations Paragraph 81 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       82.!   To the extent the allegations Paragraph 82 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       83.!   To the extent the allegations Paragraph 83 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                             9
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 10 of 37



       84.!   To the extent the allegations Paragraph 84 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       85.!   To the extent the allegations Paragraph 85 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       86.!   To the extent the allegations Paragraph 86 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       87.!   To the extent the allegations Paragraph 87 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       88.!   To the extent the allegations Paragraph 88 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       89.!   To the extent the allegations Paragraph 89 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       90.!   To the extent the allegations Paragraph 90 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       91.!   To the extent the allegations Paragraph 91 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       92.!   To the extent the allegations Paragraph 92 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       93.!   To the extent the allegations Paragraph 93 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       94.!   To the extent the allegations Paragraph 94 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            10
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 11 of 37



       95.!   To the extent the allegations Paragraph 95 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       96.!   To the extent the allegations Paragraph 96 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       97.!   To the extent the allegations Paragraph 97 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       98.!   To the extent the allegations Paragraph 98 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       99.!   To the extent the allegations Paragraph 99 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       100.! To the extent the allegations Paragraph 100 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       101.! To the extent the allegations Paragraph 101 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       102.! To the extent the allegations Paragraph 102 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       103.! To the extent the allegations Paragraph 103 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       104.! To the extent the allegations Paragraph 104 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       105.! To the extent the allegations Paragraph 105 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            11
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 12 of 37



       106.! To the extent the allegations Paragraph 106 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       107.! To the extent the allegations Paragraph 107 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       108.! To the extent the allegations Paragraph 108 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       109.! To the extent the allegations Paragraph 109 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       110.! To the extent the allegations Paragraph 110 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       111.! To the extent the allegations Paragraph 111 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       112.! To the extent the allegations Paragraph 112 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       113.! To the extent the allegations Paragraph 113 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       114.! To the extent the allegations Paragraph 114 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       115.! To the extent the allegations Paragraph 115 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       116.! To the extent the allegations Paragraph 116 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            12
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 13 of 37



       117.! To the extent the allegations Paragraph 117 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       118.! To the extent the allegations Paragraph 118 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       119.! To the extent the allegations Paragraph 119 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       120.! To the extent the allegations Paragraph 120 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       121.! To the extent the allegations Paragraph 121 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       122.! To the extent the allegations Paragraph 122 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       123.! To the extent the allegations Paragraph 123 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       124.! To the extent the allegations Paragraph 124 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       125.! To the extent the allegations Paragraph 125 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       126.! To the extent the allegations Paragraph 126 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       127.! To the extent the allegations Paragraph 127 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            13
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 14 of 37



       128.! Meiya admits its principal place of business is located at Floor 1, Plant C,

No. 132, Dayang Rd., Fuyong St., Baoan District, Shenzhen, Guangdong, China

(Mainland), that it is a merchant on Alibaba.com, and denies the remaining allegations

and implications contained in Paragraph 128.

       129.! To the extent the allegations Paragraph 129 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       130.! To the extent the allegations Paragraph 130 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       131.! To the extent the allegations Paragraph 131 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       132.! To the extent the allegations Paragraph 132 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       133.! To the extent the allegations Paragraph 133 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       134.! To the extent the allegations Paragraph 134 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       135.! To the extent the allegations Paragraph 135 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       136.! To the extent the allegations Paragraph 136 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       137.! To the extent the allegations Paragraph 137 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            14
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 15 of 37



       138.! To the extent the allegations Paragraph 138 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       139.! To the extent the allegations Paragraph 139 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       140.! To the extent the allegations Paragraph 140 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       141.! To the extent the allegations Paragraph 141 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       142.! To the extent the allegations Paragraph 142 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       143.! To the extent the allegations Paragraph 143 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       144.! To the extent the allegations Paragraph 144 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       145.! To the extent the allegations Paragraph 145 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       146.! To the extent the allegations Paragraph 146 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       147.! To the extent the allegations Paragraph 147 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       148.! To the extent the allegations Paragraph 148 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            15
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 16 of 37



       149.! To the extent the allegations Paragraph 149 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       150.! To the extent the allegations Paragraph 150 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       151.! To the extent the allegations Paragraph 151 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       152.! To the extent the allegations Paragraph 152 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       153.! To the extent the allegations Paragraph 153 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       154.! To the extent the allegations Paragraph 154 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       155.! To the extent the allegations Paragraph 155 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       156.! To the extent the allegations Paragraph 156 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       157.! To the extent the allegations Paragraph 157 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       158.! To the extent the allegations Paragraph 158 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       159.! To the extent the allegations Paragraph 159 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            16
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 17 of 37



       160.! To the extent the allegations Paragraph 160 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       161.! To the extent the allegations Paragraph 161 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       162.! To the extent the allegations Paragraph 162 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       163.! To the extent the allegations Paragraph 163 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       164.! To the extent the allegations Paragraph 164 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       165.! To the extent the allegations Paragraph 165 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       166.! To the extent the allegations Paragraph 166 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       167.! To the extent the allegations Paragraph 167 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       168.! To the extent the allegations Paragraph 168 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       169.! To the extent the allegations Paragraph 169 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       170.! To the extent the allegations Paragraph 170 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            17
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 18 of 37



       171.! To the extent the allegations Paragraph 171 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       172.! To the extent the allegations Paragraph 172 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       173.! To the extent the allegations Paragraph 173 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       174.! To the extent the allegations Paragraph 174 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       175.! To the extent the allegations Paragraph 175 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       176.! To the extent the allegations Paragraph 176 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       177.! To the extent the allegations Paragraph 177 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       178.! To the extent the allegations Paragraph 178 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       179.! To the extent the allegations Paragraph 179 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       180.! To the extent the allegations Paragraph 180 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       181.! To the extent the allegations Paragraph 181 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            18
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 19 of 37



       182.! To the extent the allegations Paragraph 182 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       183.! To the extent the allegations Paragraph 183 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       184.! To the extent the allegations Paragraph 184 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       185.! To the extent the allegations Paragraph 185 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       186.! To the extent the allegations Paragraph 186 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       187.! To the extent the allegations Paragraph 187 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       188.! To the extent the allegations Paragraph 188 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       189.! To the extent the allegations Paragraph 189 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       190.! To the extent the allegations Paragraph 190 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       191.! To the extent the allegations Paragraph 191 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       192.! To the extent the allegations Paragraph 192 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.




                                            19
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 20 of 37



       193.! To the extent the allegations Paragraph 193 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       194.! To the extent the allegations Paragraph 194 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       195.! To the extent the allegations Paragraph 195 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

       196.! To the extent the allegations Paragraph 196 do not involve Meiya, Meiya

lacks sufficient knowledge to form a belief as to their truth.

                  AS TO PLAINTIFF’s GENERAL ALLEGATIONS

       197.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 197, and denies the remaining implications of counterfeit and infringement

in Paragraph 197.

       198.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 198, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 198.

       199.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 199, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 199.

       200.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 200, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 200.




                                            20
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 21 of 37



      201.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 201, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 201.

      202.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 202, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 202.

      203.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 203, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 203.

      204.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 204, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 204.

      205.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 205, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 205.

      206.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 206, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 206.

      207.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 207, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 207.




                                        21
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 22 of 37



      208.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 208, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 208.

      209.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 209, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 209.

      210.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 210, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 210.

      211.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 211, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 211.

      212.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 212, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 212.

      213.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 213, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 213.

      214.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 214, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 214.




                                        22
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 23 of 37



      215.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 215, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 215.

      216.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 216, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 216.

      217.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 217, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 217.

      218.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 218, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 218.

      219.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 219, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 219.

      220.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 220, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 220.

      221.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 221, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 221.




                                        23
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 24 of 37



      222.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 222, and denies the remaining implications of counterfeit and infringement

contained in Paragraph 222.

      223.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 223, and denies the remaining allegations and implications of counterfeit and

infringement contained in Paragraph 223.

      224.! To the extent the allegations of Paragraph 224 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      225.! To the extent the allegations of Paragraph 225 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      226.! To the extent the allegations of Paragraph 226 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      227.! To the extent the allegations of Paragraph 227 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      228.! To the extent the allegations of Paragraph 228 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            24
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 25 of 37



       229.! To the extent the allegations of Paragraph 229 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       230.! To the extent the allegations of Paragraph 230 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the documents referenced for their contents, and denies any implications made

by Plaintiff in relation thereto.

       231.! Meiya admits that it is not an authorized distributor of Plaintiff, and denies

the remaining allegations and implications contained in Paragraph 231.

       232.! To the extent the allegations of Paragraph 232 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       233.! To the extent the allegations of Paragraph 233 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the documents referenced for their contents, and denies any implications made

by Plaintiff in relation thereto.

       234.! To the extent the allegations of Paragraph 234 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the documents referenced for their contents, and denies any implications made

by Plaintiff in relation thereto.




                                            25
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 26 of 37



       235.! To the extent the allegations of Paragraph 235 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the images referenced for their contents, and denies any implications made by

Plaintiff in relation thereto.

       236.! To the extent the allegations of Paragraph 236 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the screenshot referenced for its content, and denies any implications made by

Plaintiff in relation thereto.

       237.! To the extent the allegations of Paragraph 237 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the images referenced for their contents, and denies any implications made by

Plaintiff in relation thereto.

       238.! To the extent the allegations of Paragraph 238 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the screenshot referenced for its content, and denies any implications made by

Plaintiff in relation thereto.

       239.! To the extent the allegations of Paragraph 239 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully




                                           26
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 27 of 37



directs to the images referenced for their contents, and denies any implications made by

Plaintiff in relation thereto.

       240.! To the extent the allegations of Paragraph 240 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth. Meiya respectfully

directs to the screenshot referenced for its content, and denies any implications made by

Plaintiff in relation thereto.

       241.! To the extent the allegations of Paragraph 241 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       242.! To the extent the allegations of Paragraph 242 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       243.! To the extent the allegations of Paragraph 243 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       244.! To the extent the allegations of Paragraph 244 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       245.! To the extent the allegations of Paragraph 245 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            27
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 28 of 37



      246.! To the extent the allegations of Paragraph 246 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

                     AS TO PLAINTIFF’s CAUSES OF ACTION

                       FIRST CAUSE OF ACTION
 (Trademark Counterfeiting Under Sections 32, 34 and 35 of the Lanham Act,
                15 U.S.C. §§ 1114(1)(b), 1116(d) and 1117(b)-(c)))

      247.! To the extent the allegations of Paragraph 247 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      248.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 248, and denies the remaining allegations and implications of counterfeit and

infringement contained in Paragraph 248.

      249.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 249, and denies the remaining allegations and implications of counterfeit and

infringement contained in Paragraph 248. Meiya respectfully directs to the documents

referenced for their contents, and denies any implications made by Plaintiff in relation

thereto.

      250.! To the extent the allegations of Paragraph 250 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      251.! To the extent the allegations of Paragraph 251 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            28
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 29 of 37



      252.! To the extent the allegations of Paragraph 252 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      253.! To the extent the allegations of Paragraph 253 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      254.! Paragraph 254 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      255.! To the extent the allegations of Paragraph 255 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      256.! To the extent the allegations of Paragraph 256 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

                           SECOND CAUSE OF ACTION
                     (Infringement of Registered Trademark)
                       [115 U.S.C. § 1114/Lanham Act § 32(a)]

      257.! To the extent the allegations of Paragraph 257 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      258.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 258, and denies the remaining allegations and implications of counterfeit and

infringement contained in Paragraph 258. Meiya respectfully directs to the documents




                                            29
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 30 of 37



referenced for their contents, and denies any implications made by Plaintiff in relation

thereto.

      259.! Paragraph 259 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      260.! To the extent the allegations of Paragraph 260 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      261.! To the extent the allegations of Paragraph 261 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      262.! To the extent the allegations of Paragraph 262 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      263.! To the extent the allegations of Paragraph 263 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      264.! To the extent the allegations of Paragraph 264 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      265.! To the extent the allegations of Paragraph 265 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            30
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 31 of 37



      266.! To the extent the allegations of Paragraph 266 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      267.! Paragraph 267 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      268.! To the extent the allegations of Paragraph 268 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      269.! Paragraph 269 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                          THIRD CAUSE OF ACTION
        (False Designation of Origin, Passing Off & Unfair Competition)
                    [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]



      270.! To the extent the allegations of Paragraph 270 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      271.! Paragraph 271 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      272.! Paragraph 272 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      273.! To the extent the allegations of Paragraph 273 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            31
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 32 of 37



      274.! To the extent the allegations of Paragraph 274 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      275.! To the extent the allegations of Paragraph 275 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      276.! To the extent the allegations of Paragraph 276 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      277.! To the extent the allegations of Paragraph 277 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      278.! Paragraph 278 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                           FOURTH CAUSE OF ACTION
                         (Federal Copyright Infringement)
                                [17 U.S.C. § 501(a)]

      279.! To the extent the allegations of Paragraph 279 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      280.! Meiya lacks sufficient knowledge to form a belief as to the truth of

Paragraph 280, and denies the remaining allegations and implications of counterfeit and

infringement contained in Paragraph 280.




                                            32
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 33 of 37



      281.! To the extent the allegations of Paragraph 281 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      282.! To the extent the allegations of Paragraph 282 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      283.! To the extent the allegations of Paragraph 283 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      284.! Paragraph 284 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      285.! To the extent the allegations of Paragraph 285 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      286.! Paragraph 286 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                            FIFTH CAUSE OF ACTION
              (Violation of Deceptive Acts and Practices Unlawful)
                            [N.Y. Gen. Bus. Law § 349]

      287.! To the extent the allegations of Paragraph 287 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            33
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 34 of 37



      288.! To the extent the allegations of Paragraph 288 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      289.! Paragraph 289 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      290.! To the extent the allegations of Paragraph 290 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      291.! Paragraph 291 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                             SIXTH CAUSE OF ACTION
                            (False Advertising Unlawful)
                              [N.Y. Gen. Bus. Law § 350]

      292.! To the extent the allegations of Paragraph 292 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      293.! To the extent the allegations of Paragraph 293 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      294.! Paragraph 294 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

      295.! To the extent the allegations of Paragraph 295 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            34
       Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 35 of 37



      296.! Paragraph 296 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                           SEVENTH CAUSE OF ACTION
                               (Unfair Competition)
                             [New York Common Law]

      297.! To the extent the allegations of Paragraph 297 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      298.! To the extent the allegations of Paragraph 298 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      299.! To the extent the allegations of Paragraph 299 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      300.! To the extent the allegations of Paragraph 300 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      301.! To the extent the allegations of Paragraph 301 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

      302.! To the extent the allegations of Paragraph 302 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.




                                            35
        Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 36 of 37



       303.! Paragraph 303 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                                EIGHTH CAUSE OF ACTION
                                   (Unjust Enrichment)
                                 [New York Common Law]

       304.! To the extent the allegations of Paragraph 304 are made against Meiya,

they are denied. To the extent the allegations of this Paragraph do not involve Meiya,

Meiya lacks sufficient knowledge to form a belief as to their truth.

       305.! Paragraph 305 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

       306.! Paragraph 306 states a legal conclusion which does not call for a response.

To the extent that a response is required, Meiya denies the same.

                         AS TO PLAINTIFF’S PRAYER FOR RELIEF

       Plaintiff’s prayer for relief is denied in its entirety.

                                   AFFIRMATIVE DEFENSES

       1.!    The complaint fails to state a cause of action upon which relief may be granted.

       2.!    Plaintiff's claims are barred in whole or in part by the doctrine of equitable estoppel.

       3.!    Plaintiff's claims are barred in whole or in part by the doctrine of unclean hands.

       4.!    Plaintiff failed to mitigate its damages, if any.

       5.!    This defendant reserves the right to amend these affirmative defenses upon the

discovery of such additional facts or other bases warranting the assertion of such additional

defenses.

                                           JURY DEMAND

       This Defendant demands a jury trial.




                                                36
           Case 1:18-cv-11647-PKC Document 36 Filed 02/06/19 Page 37 of 37



       WHEREFORE, Defendant, Shenzen Meiya Display Co. Ltd., respectfully

requests dismissal of Plaintiff’s action in its entirety, with prejudice, as against

Defendant Shenzen Meiya Display Co. Ltd, and such other and further relief as the court

deems just and proper.

D ATED :        N EW Y ORK, N EW Y ORK
                F EBRUARY 6, 2019



                                               Respectfully submitted,

                                               G ARSON , S EGAL ,
                                               S TEINMETZ, F LADGATE LLP
                                               A TTORNEYS F OR P LAINTIFF


                                               BY:          /S/
                                               Kevin Kehrli (KK1536)
                                               164 West 25th Street Suite 11R
                                               New York, NY 10001
                                               Telephone: (212) 380-3623
                                               Facsimile: (347) 537-4540
                                               Email: kk@gs2law.com




                                          37
